
	
		I
		112th CONGRESS
		1st Session
		H. R. 240
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to promote jobs
		  for veterans through the use of sole source contracts by Department of Veterans
		  Affairs for purposes of meeting the contracting goals and preferences of the
		  Department of Veterans Affairs for small business concerns owned and controlled
		  by veterans.
	
	
		1.Promoting jobs for veterans
			 through the use of sole source contracts by Department of Veterans Affairs for
			 purposes of meeting the contracting goals and preferences of the Department of
			 Veterans Affairs for small business concerns owned and controlled by
			 veterans
			(a)In
			 generalSection 8127(c) of
			 title 38, United States Code, is amended by striking may and
			 inserting shall.
			(b)Deadline for
			 interim policy guidanceBy not later than 30 days after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall issue
			 interim policy guidance to carry out the amendment made by subsection
			 (a).
			
